DETAILED ACTION
The instant application having Application No. 17/267,372 filed on 02/09/2021 is presented for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Status of Claims
Claims 1-38 are canceled. Claims 39-45 are added. Claims 39-45 are pending

Response to Arguments
Applicant's arguments, see Remarks, filed on 08/26/2022, with respect to the rejection(s) of claims 39-45 have been considered but are not persuasive because the arguments do not apply to the references as used in the current rejection. Examiner provides a new ground(s) of rejections to address Applicant’s arguments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 39-45 are rejected under 35 U.S.C. 103 as being unpatentable over Da Silva et al. (EP 3536024 B1 heareinafter Da Silva) in view of Moon et al. (Pub # US 2017/0208494 A1 hereinafter Moon).
Regarding claim 39, Da Silva teaches “a wireless communication method performed by a user equipment,” as [(Para. 0042), wireless device 110A] “comprising: receiving configuration information related to a plurality of reference signal groups,” [(Para. 0020), wireless device may receive, from a network node, a measurement configuration message that includes the measurement configuration and information about the one or more beam groups and the report triggering configuration…(Note by the Examiner: “beam groups” is interpreted as the references signals groups since Applicant’s Specifications disclose in Para. 0052  that “the transmitting beams described above and here may be replaced with the reference signals, and the transmitting beam group may be replaced with reference signal group”.)] “the configuration information including measurement configuration information related to the plurality of reference signal groups;” [(Para. 0019), The wireless device obtains a measurement configuration, the measurement configuration defining one or more beam groups and a report triggering configuration. A beam group may be defined as, for example, one of: a set of reference signals independent of transmission resources; a set of transmission resources independent of reference signals; a combined set of reference signals and transmission resources; a group of beams sharing the same transmitted cell identifier; a group of beams sharing multiple cell identifiers; a group of beams sharing the same node identifier; and a group of beams sharing the same transmission/reception point (TRP)] “and transmitting feedback information about channel quality, wherein the configuration information further includes feedback configuration information about the feedback information” [(Para. 0052), wireless device 110A sends a measurement report to network node 115A … the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).].
However, Da Silva des not specifically disclose receiving reference signals from the plurality of reference signal groups; performing measurement based on received reference signals according to the measurement configuration information.
In an analogous art, Moon teaches “receiving reference signals from the plurality of reference signal groups;” as [(Para. 0012), receiving the reference signal per a plurality of beam pairs including a beam of a base station and a beam of the UE] “performing measurement based on received reference signals according to the measurement configuration information;” [(Para. 0012), generating beam measurement information based on the reference signal received per the plurality of beam pairs… (Para. 0008), the UE may use the plurality of received beam reference signals to generate the plurality of beam measurement signals.].
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the technique of Da Silva with the modified system of Moon to effectively control the mobility management of the UE by providing the method for generating, by a UE, cell measurement information using a plurality of beam measurement information [Moon: Para. 0554].
Regarding claim 40, the combination of Da Silva and Moon, specifically Moon teaches “wherein the feedback information includes information indicating at least one of the following: a relationship between the plurality of reference signal groups and one or more reference signals therein, and a relationship between the plurality of reference signal groups and the channel quality of one or more reference signals therein” as [(Para. 0056), The UE may measure the signal strength of the beam transmitted from the 5G-NB and may use the measurement result to perform beam measurement information feedback (from the UE to the 5G-NB) transmitted to the 5G-NB and switch a beam used for communication…. (Para. 0399)  Further, this may be identically applied to a method for allowing UE to measure a plurality of beams belonging to any beam group to derive representative signal strength for any beam group. Here, the 5G-NB provides the information (that is, to which beam group any beam belongs) on the plurality of beams belonging to any beam group to the UE through the RRC message, or the like].  
Regarding claim 41, the combination of Da Silva and Moon, specifically Da Silva teaches “wherein the feedback information includes one or more feedback information groups, each of the feedback information groups including reference signal information related to a reference signal of each of the plurality of reference signal groups” as [(Para. 0018), In certain embodiments, to enable beam group based report triggering, a wireless device is configured to trigger reports by beam groups. The wireless device may be configured with report triggering for groups of beams enabling the wireless device to combine measurements of several beams into one triggering condition… (Para. 0045), A beam group may be defined in any suitable manner. As one example, a beam group may be defined as a set of reference signals independent of transmission resource].  
Regarding claim 42, the combination of Da Silva and Moon, specifically Da Silva teaches “wherein the feedback configuration information indicates the number of the feedback information groups in the feedback information” as [(Para. 0023), the network node receives a measurement report from the wireless device if one or more conditions that trigger a measurement report by the wireless device are satisfied. The measurement report may include one or more of: one or more cell identifiers associated to a beam group; an identifier of a beam group that has triggered the measurement report by the wireless device; a measurement per beam for each beam in the beam group that has triggered the measurement report by the wireless device; and an aggregated value for the beam group that has triggered the measurement report by the wireless device.].
Regarding claim 43, the combination of Da Silva and Moon, specifically Da Silva teaches “wherein the measurement configuration information indicates that the feedback information about the channel quality is the feedback information about reference signal received power” as [(Para. 0052), wireless device 110A sends a measurement report to network node 115A … the measurement report may include an aggregated value for the beam group that has triggered the measurement report by wireless device 110A. The aggregated value for the beam group may, for example, be an average of beam group quality (such as one or more of an average RSRP, an average RSRQ, and an average SINR).].
Regarding claim 44, the combination of Da Silva and Moon, specifically Moon teaches “wherein reference signals related to all the reference signal information in the feedback information group can be simultaneously received by the user equipment” as [(Para. 0403), Here, the broadcast through the composite beam means that the 5G-NB simultaneously uses the plurality of beams to transmit the same signal].  
Regarding claim 45, the claim is interpreted and rejected for the same reason as set forth in claim 39, including “a receiver configured to receive…;” as [(Da Silva: Para. 0127), Receiving module 1630 may include a receiver] “a processor configured to perform…..;” [(Da Silva: Para. 0107), processing circuitry 1320] “and a transmitter configured to transmit…” [(Da Silva: Para. 0126), Communication module 1620 may include a transmitter and/or a transceiver].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALI N PASCUAL PEGUERO whose telephone number is (571)272-4691. The examiner can normally be reached Monday-Friday 11AM-9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on (571)272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALI PASCUAL PEGUERO/Examiner, Art Unit 2463                                                                                                                                                                                                        /MELVIN C MARCELO/Primary Examiner, Art Unit 2463